Citation Nr: 1106387	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-25 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an injury to the left arm and side.

3.  Entitlement to service connection for a chronic lung 
disability, to include emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran requested a Central Office hearing in connection with 
these claims.  However, in August 2010, he submitted a statement 
to VA in which he cancelled his request for a hearing.  

The Board has recharacterized the Veteran's claim of entitlement 
to service connection for emphysema as entitlement to service 
connection for a chronic lung disability, to include emphysema.  
See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his illness; he filed a claim for the 
condition, whatever it is).

The issue of entitlement to service connection for a chronic lung 
disability, to include emphysema is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for a back disability and for an injury to 
the left arm and side was denied on the merits in an August 1991 
Board decision.

2.  In a June 1994 decision, the Board declined to reopen the 
previously denied claims of entitlement to service connection for 
a back disability and for an injury to the left arm and side.

3.  Evidence submitted since the June 1994 Board decision does 
not relate to unestablished facts necessary to substantiate the 
claims and does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 1994 Board decision, which declined to reopen the 
Veteran's claims for service connection for a back disability and 
for an injury to the left arm and side, is final.  38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2010).

2.  New and material evidence has not been submitted; the claim 
for service connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).

3.  New and material evidence has not been submitted; the claim 
for service connection for an injury to the left arm and side is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claims, as well as what parts of that 
information or evidence VA will seek to provide, and what parts 
VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  
VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has held that 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify the Veteran of the 
evidence and information that is necessary to reopen the claim 
and notify him of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

A letter sent to the Veteran in November 2007, prior to the 
initial adjudication of the claims, contained notice with respect 
to the information and evidence needed to reopen the claims on 
appeal.  The Veteran was informed that the back condition claim 
was previously denied because the condition in service was acute 
and transitory and he apparently recovered without residuals.  
The Veteran was informed that the left arm and left side claim 
was previously denied because no residuals of an injury were 
shown.  Notice of the evidence and information necessary to 
establish entitlement to the underlying claims for service 
connection was also included.  See Kent, 20 Vet. App. 1 (2006); 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); 
Dingess/Hartman, 19 Vet. App. 473.  This letter informed the 
Veteran of what evidence was required to substantiate his claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The Veteran was also provided with notice of the 
information and evidence needed to establish a disability rating 
and an effective date for the disabilities on appeal in this 
letter.  The duty to notify has been met.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained the Veteran's 
service records and pertinent private treatment records.  The 
Veteran does not contend, and the Board is not aware, that there 
is any additional outstanding evidence which is pertinent to the 
claims.  The Board acknowledges that the Veteran has not been 
afforded VA examinations for his claimed disabilities.  However, 
the Board notes that when a claim is one to reopen a finally 
decided claim, VA is not obligated to provide a medical 
examination or obtain a medical opinion until new and material 
evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2010).  The Board finds that the duty to assist has been met.  
Consequently, the Board now turns to the merits of the Veteran's 
claims.  

New and Material Evidence

The Veteran contends that service connection is warranted for a 
back disability and for an injury to the left arm and side.  He 
had previously filed a service connection claim for these 
disabilities and had previously appealed to the Board which 
denied his appeal.  He is petitioning to reopen these claims.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
For purposes of the new and material analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

A review of the claims file shows that the Veteran first applied 
for service connection for a back disability and for an injury to 
the left arm and side in October 1990.  In a December 1990 rating 
decision, the RO denied service connection.  The Veteran was 
notified of the decision and of his appellate rights by way of 
notice dated in January 1991, and he subsequently perfected an 
appeal of that decision.  In a decision issued in August 1991, 
the Board affirmed the denial of service connection for both of 
the issues on the bases that a chronic back disability and 
residuals of an injury to the left arm or left side had not been 
incurred in or aggravated by military service.  Although the 
Veteran was seen for complaints of back pain in service, the 
complaint was acute and temporary and resolved without residual 
disability.  It was also noted that injuries to the left arm and 
left side were not shown during service. 

The Veteran sought to reopen these claims in June 1992.  In a 
rating decision issued in June 1992, the RO determined that new 
and material evidence had not been received sufficient to reopen 
the claims.  After the Veteran was notified of the decision and 
of his appellate rights by way of notices sent to him in June 
1992, he perfected an appeal of the decision to the Board.  In 
June 1994, the Board issued a decision in which it concluded that 
the August 1991 Board decision was final; and evidence submitted 
since that decision did not constitute new and material evidence 
sufficient to allow the Board to reopen and review the claims.  
The Veteran did not request reconsideration of that action.  
Thus, the June 1994 determination became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7104(b) (West 2002), 
38 C.F.R. § 20.1100 (2010).

The Veteran attempted to reopen these claims most recently in 
July 2007.  In a rating decision issued in April 2008, the RO 
declined to reopen the claims on the basis that new and material 
evidence had not been received.  The Veteran has appealed this 
decision.  

The evidence of record at the time of the June 1994 Board 
decision consisted of service treatment records; copies of deck 
log reports for the United States Ship (USS) Bennington (CVS 20) 
dated in December 1962 and April 1962; various pleadings 
documents; private treatment records; a VA treatment record dated 
in October 1990; a statement from former employer dated in May 
1991; and a transcript of a RO hearing held in April 1991.

The service treatment records showed that the Veteran was seen in 
December 1962 complaining of a back injury when a chipping hammer 
fell of a stage and hit him on the back; however, no treatment 
was found to be necessary.  The diagnosis was contusion of the 
back.  No additional complaints were noted during the remainder 
of his service.  A service discharge examination conducted in 
January 1965 showed no pertinent findings.  Service treatment 
records were negative complaints of or treatment for an injury to 
the left arm or left side.

The deck log reports revealed that on April 19, 1964, the Veteran 
and four other servicemen fell overboard when a hoisting sling 
broke while one of the USS Bennington's boats was being brought 
on board.  An entry dated the following day, April 20th, cited to 
an injury report which stated that the Veteran had been submerged 
in water.  The deck log reports contained no reference to the 
Veteran sustaining an injury to his left arm or left side.  

The various pleading documents (e.g. Statement in Support of 
Claim, VA Form 21-4138, dated June 1, 1992, requesting to reopen 
his previously denied claim for service connection for the 
disorders named on appeal; a Notice of Disagreement, VA Form 21-
4138, dated July 10, 1992; and a Substantive Appeal, VA Form 1-9, 
dated October 13, 1992), essentially reiterated the Veteran's 
contentions that he incurred back, left arm and left side 
disabilities as a result of service.  In his March 1991 
substantive appeal, he Veteran reported that he had a problem 
with his back ever since the incident in service but could not 
afford to see doctors just so they could tell him to rest.  

In April 1991, the Veteran testified before a hearing officer at 
the RO.  He again asserted that he continued to be bothered by 
the injury quite a bit through the years and at that time.  He 
also explained that he fell 75 or 80 feet off the ship into the 
water when he was injured the second time.  His left leg, arm and 
side were injured and he also re-injured his back.  He stated 
that he was in sick bay for around two days.  He indicated that 
his superior was understanding of his situation and he was able 
to informally do limited duty.  He also reported that his back 
bothered him after service in the various jobs that he held.  He 
was experiencing symptoms of throbbing pain between his shoulders 
at the time of the hearing. 

The private treatment records showed the Veteran was treated in 
May 1970 for what was thought to be low back strain.  He was 
later found to have no abnormality of the spine upon re-
evaluation in March 1972.  The October 1990 VA treatment record 
showed a diagnosis of chronic thoracic back pain.  In the May 
1991 statement, the Veteran's former employer indicated that the 
Veteran began working for him in 1965 shortly after discharge 
from service and was having problems with his back at that time.  

The evidence added to the record since the June 1994 Board 
decision consists of service personnel records, private treatment 
records from February 2001 to June 2007, and a statement from the 
Veteran.  The service personnel records contain no relevant 
information regarding the Veteran's disabilities involving his 
back, left arm and side.  The private treatment records reflect 
treatment for various health problems but do not contain any 
reference to the claimed left arm and side and back disabilities.  
A few of these treatment records include a clinical finding of 
"degenerative joint disease" without any reference to the back 
or left arm and side.  None of these records include medical 
opinions linking the claimed disabilities to an incident of 
service.  The statement from the Veteran dated in January 2008 
statement includes his report of a continuity of back symptoms 
since his injury in service.

After reviewing the claims file, the Board finds that new and 
material evidence has not been submitted.  As noted, the reason 
for the prior denial was that chronic back and left arm and side 
disabilities were not incurred in or aggravated by service.  
Thus, any new and material evidence must relate to this fact.  
The Veteran's January 2008 statement in which he reports of a 
continuity of back symptoms since his injury in service is 
duplicative of prior statements which were considered by the 
Board in its previous and final decisions.  The Board observes 
that the private treatment records and the service personnel 
records were not considered by the Board in 1994.  However, this 
evidence does not show that the Veteran has current chronic 
disorders of the back and left arm and side that are 
etiologically related to an incident of service.  Therefore, the 
evidence is not material and does not suffice to reopen the 
claim.

Accordingly, the Board finds that evidence submitted in 
connection with the current claims does not constitute both new 
and material evidence, and the claims are not reopened.  Since 
the preponderance of the evidence is against the Veteran's 
claims, the "benefit-of-the-doubt" doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. at 55-57 (1990).  


ORDER

New and material evidence has not been submitted; the claim for 
entitlement to service connection for a back disability is not 
reopened.

New and material evidence has not been submitted; the claim for 
entitlement to service connection for an injury to the left arm 
and side is not reopened.



REMAND

The Veteran contends that he developed a chronic lung disability, 
to include emphysema, from asbestos exposure in service.  

Service personnel records show the Veteran served aboard the USS 
Bennington (CVS 20) in service.  The Veteran's DD 214 shows a 
military occupational specialty of Boatswain's Mate.  These 
records do not indicate that the Veteran was exposed to asbestos 
in service.  Service treatment records do not show treatment for 
any chronic lung diseases.  The Veteran's January 1965 separation 
physical examination showed his chest and lungs were normal.  A 
chest x-ray was also negative.  Post-service private treatment 
records show diagnoses that include, but are not limited to: 
emphysema, chronic obstructive pulmonary disease with bullae and 
superimposed fibrotic changes, and asthma.  A treatment record 
dated in February 2004 also indicates a prior history of asbestos 
exposure.

In a January 2008 statement, the Veteran reported that exposure 
to asbestos occurred in service while he was unwrapping steam and 
hot water lines for inspection and also while arresting gears and 
brakes on planes.  He reported that he was also exposed to red 
lead primer and inhaled large volumes of haze gray paint while 
spray painting a ship without the use of respirators.  He further 
reported that he was exposed to other chemicals while 
transporting unidentified chemicals aboard his ship.  In his 
October 2008 Notice of Disagreement, the Veteran reported that 
during service asbestos insulation was stripped from steam and 
water lines.

The Board notes that there is no specific statutory guidance with 
regard to asbestos exposure-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  However, 
VA has provided adjudicators with some guidelines in addressing 
claims involving asbestos exposure, as set forth in the 
Adjudication Procedure Manual, M21, Part IV, § 7.21.  

The Veteran has not been afforded a VA examination which 
addresses his claimed chronic lung disorder.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained, the Court has stated 
that there is a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus, but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the above 
authorities, the Veteran should be afforded a VA examination for 
compensation purposes.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed chronic lung disorder.  All indicated 
tests and studies should be accomplished and 
the findings then reported in detail.  The 
claims folder must be provided to the 
examiner for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

The examiner should advance an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability of 
50 percent); or less likely than not (i.e., 
probability less than 50 percent) that any 
currently identified chronic lung disorder: 
a) had its onset during active service; or, 
b) is causally related to the Veteran's 
claimed in-service asbestos exposure; or, c) 
is otherwise causally related to active 
service, to include but not limited to 
exposure to paint without the use of a 
respirator.  A complete rationale must be 
provided for all opinions advanced.

2.  When the requested development has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  The 
RO must address the theories of entitlement 
raised by the Veteran.  If the benefit sought 
is not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


